IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT

HAROLD BRUEN, III,                     :   No. 39 MAP 2017
                                       :
                  Appellant            :   Appeal from the Order of the
                                       :   Commonwealth Court dated April 24,
           v.                          :   2017, exited April 25, 2017, at No. 109 MD
                                       :   2017.
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                 Appellees             :
                                       :


                                    ORDER


PER CURIAM


     AND NOW, this 20th day of October, 2017, the Notice of Appeal is quashed.